ACTEL CORPORATION
JOHN C. EAST TRANSITION AGREEMENT

This Transition Agreement (“Agreement”) is made by and between Actel Corporation
(the “Company”), and John C. East (“Executive”).

WHEREAS, Executive is employed by the Company as its Chief Executive Officer and
President and is a member of the Board of Directors;

WHEREAS, Executive is resigning from his positions as Chief Executive Officer
and President and as a member of the Board of Directors effective upon the start
date of the Company’s successor Chief Executive Officer; and

WHEREAS, Executive has agreed to provide consulting services to the Company
following his resignation and through August 2, 2011;

NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive (collectively referred to as “the Parties”) hereby agree as
follows:

1. Termination of Employment. Executive hereby resigns his employment and
membership on the Board of Directors (the “Board”) effective upon the start date
of the Company’s successor Chief Executive Officer, which is expected to be in
2010 (the “Termination Date”). Except as required by COBRA and similar laws,
Executive shall not be eligible to participate in the Company’s employee and
fringe benefit plans once his employment terminates.

2. Employment Period. Executive agrees that, during the period commencing with
the signing of this Agreement by the Parties and ending on the Termination Date
(the “Employment Period”), he will continue to use his full business time and
best efforts to fulfill his duties and responsibilities as Chief Executive
Officer and President. Subject to the Company providing Executive with any
severance benefits as required by this Agreement, nothing in this Agreement
changes the “at will” nature of Executive’s employment with the Company prior to
the end of the Employment Period. In the event that Executive’s employment
terminates prior to the Termination Date due to (a) his death, (b) his
Disability (as defined herein), (c) a termination without Cause by the Company,
or (d) Executive’s voluntary termination for Good Reason (all as defined
herein), then subject to Executive or his estate Executive or his estate, as
applicable, signing a release of claims in favor of the Company in substantially
the form attached hereto as Exhibit A (the “Release”) and such release becoming
effective within thirty days of the Termination Date, Executive or his estate
shall continue to receive payments, equity acceleration and the extension of the
post-termination exercise period of any then outstanding options the same as if
Executive had remained as a consultant through the end of the Consulting Period
(as defined below). All compensation and vesting otherwise due in such
thirty-day period shall instead become due and payable in arrears on the
thirty-first day following the Termination Date.

For the purposes of this Agreement, “Cause” is defined as (i) any act of
personal dishonesty taken by the Executive in connection with his
responsibilities as an employee and intended to result in personal enrichment of
the Executive, (ii) Executive’s commission of a felony, (iii) a willful act by
the Executive which constitutes gross misconduct and which is injurious to the
Company, and (iv) following delivery to the Executive of a written demand for
performance from the Company which describes the basis for the Company’s belief
that the Executive has not substantially performed his duties, continued
violations by the Executive of the Executive’s obligations to the Company which
are demonstrably willful and deliberate on the Employee’s part.

For the purposes of this Agreement, “Disability” is defined as either of the
following: (i) Executive being unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to last for a continuous period of not less than twelve
(12) months; or (ii) Executive has been determined to be totally disabled by the
Social Security Administration.

For the purposes of this Agreement, “Good Reason” shall mean (i) without the
Executive’s express written or e-mailed consent, a significant reduction in the
Executive’s duties, authority or responsibilities, relative to the Executive’s
duties, authority or responsibilities as in effect immediately prior to such
reduction; (ii)  a reduction by the Company in the base salary of the Executive
as in effect immediately prior to such reduction (except pursuant to a reduction
generally applicable to senior executives of the Company that does not exceed,
individually or cumulatively, a 10% reduction from the initial base salary);;
(iii) a material reduction by the Company in the kind or level of employee
benefits, including bonuses, to which the Executive was entitled immediately
prior to such reduction with the result that the Executive’s overall benefits
package is significantly reduced (other than a reduction generally applicable to
senior executives of the Company); (iv) the relocation of the Executive to a
facility or a location more than thirty (30) miles from the Executive’s then
present location, without the Executive’s express written or e-mailed consent;
or (v) the failure of the Company to obtain the assumption of this agreement by
any successors contemplated in Section 14 below; In addition, upon any such
voluntary termination for Good Reason the Executive must provide notice to the
Company of the existence of the one or more of the above conditions within
90 days of its initial existence and the Company must be provided at least
30 days to remedy the condition.

3. Consulting Duties. In the period commencing with the Termination Date and
terminating on August 2, 2011 (the “Consulting Period”), Executive agrees to
provide ongoing consulting advice, at mutually agreed upon and convenient times,
as needed by the Company. Executive’s consulting duties shall include:
(i) assisting the Company’s new Chief Executive Officer (ii) such other duties
as are reasonably requested of Executive by the Company’s new Chief Executive
Officer or the Company’s Board.

4. Compensation During the Employment Period. During the Employment Period,
Executive shall continue to be compensated at his current base salary of
$422,000 per year (the “Base Salary”). At the end of the Employment Period, all
of Executive’s stock options with an exercise price in excess of $16 per share
shall terminate and become without further force and effect (the “Cancelled
Options”).

5. Compensation During the Consulting Period. All compensation below shall be
conditioned upon the Executive signing the Release and such Release becoming
effective within thirty days of the Termination Date. All compensation and
vesting otherwise due in such thirty-day period shall instead become due and
payable in arrears on the thirty-first day following the Termination Date.

(a) Cash Compensation. During the Consulting Period, Executive shall be paid a
monthly consulting fee at the same monthly rate as his Base Salary. Moreover, if
Executive does not otherwise receive a 2010 annual bonus, Executive shall be
eligible to receive a 2010 annual bonus equal to the greater of (a) the annual
bonus Executive would have received had Executive remained employed as Chief
Executive Officer and President through the date upon which the 2010 annual
bonus is paid, subject to attaining the performance milestones established by
the Compensation Committee of the Board under the Company’s Key Employee
Incentive Plan, or (b) 13.6% of his Base Salary. Executive shall be eligible to
receive, at the end of the Consulting Period, a pro-rated annual bonus for 2011
equal to 58 % of his 2010 annual bonus payout; e.g., if Executive’s 2010 annual
bonus payout is $100,000, Executive’s 2011 annual pro-rated bonus payout will
equal $58,000.

(b) Equity Compensation. During the Consulting Period, all of Executive’s stock
options (other than the Cancelled Options) and restricted stock units shall
continue to vest on the same schedule as if Executive had remain employed with
the Company. At the end of the Consulting Period, the remaining unvested stock
options and restricted stock units shall have their vesting accelerated 100%. At
the end of the Consulting Period, all of Executive’s then outstanding stock
options shall have their post-termination exercise period adjusted to the
earlier of (i) the original maximum term of the stock option, or (ii) the
two-year anniversary of the Termination Date.

(c) Premature Termination of Consulting Period. In the event that during but
prior to the end of the Consulting Period Executive materially breaches his
obligations under this Agreement, the Consulting Period shall terminate prior to
the end of the Consulting Period, and Executive shall not receive further cash
payments, equity vesting, or the extension of the post-termination exercise
period of the then outstanding stock options. In the event of Executive’s death
or Disability prior to the end of the Consulting Period, Executive (or his
estate) shall continue to receive payments, equity acceleration and the
extension of the post-termination exercise period of any then outstanding
options the same as if Executive had remained as a consultant through the end of
the Consulting Period.

6. Termination of Management Continuity Agreement. Executive’s Management
Continuity Agreement is hereby terminated and without further force and effect.

7. Conditional Nature of Consulting Payments and Equity Compensation Benefits.

(a) Noncompete. Executive acknowledges that the nature of the Company’s business
is such that if Executive were to become employed by, or substantially involved
in, the business of a competitor of the Company during the Consulting Period, it
would be very difficult for Executive not to rely on or use the Company’s trade
secrets and confidential information. Thus, to avoid the inevitable disclosure
of the Company’s trade secrets and confidential information, Executive agrees
and acknowledges that Executive’s right to receive the consulting payments and
equity compensation benefits set forth in Section 5 (to the extent Executive is
otherwise entitled to such payments) shall be conditioned upon Executive not
directly or indirectly engaging in (whether as an employee, consultant, agent,
proprietor, principal, partner, stockholder, corporate officer, director or
otherwise), nor having any ownership interested in or participating in the
financing, operation, management or control of, any person, firm, corporation or
business in competition with the Company during the Consulting Period and for a
period of eighteen (18) months afterwards. Notwithstanding the foregoing,
Executive may, without violating this Section 7, own, as a passive investment,
shares of capital stock of a publicly-held corporation that engages in
competition with the Company where the number of shares of such corporation’s
capital stock that are owned by Executive represent less than two percent of the
total number of shares of such corporation’s capital stock outstanding.

(b) Non-Solicitation. During the Consulting Period and for a period of eighteen
(18) months afterwards, Executive agrees and acknowledges that right to receive
or retain the consulting payments and equity compensation benefits set forth in
Section 5 (to the extent Executive is otherwise entitled to such payments) shall
be conditioned upon Executive not either directly or indirectly soliciting,
inducing, recruiting or encouraging an employee to leave his or her employment
with the Company. Notwithstanding the foregoing, the Company agrees that
Executive may provide references upon the request of departing Company employees
without violating this Section 7(b).

(c) Understanding of Covenants. Executive represents that he (i) is familiar
with the foregoing covenants not to compete and not to solicit, and (ii) is
fully aware of his obligations hereunder, including, without limitation, the
reasonableness of the length of time, scope and geographic coverage of these
covenants.

(d) Remedy for Breach. Upon any breach of this section by Executive, all
consulting payments and benefits pursuant to this Agreement shall immediately
cease and any stock options and restricted stock units then held by Executive
shall immediately terminate and be without further force and effect, and that
shall be the sole remedy available to the Company for such breach, except that
the Company may pursue injunctive relief for breach of the non-solicit and in
the event of such breach shall be entitled to recovery of consulting payments
and benefits (including related equity gains) previously provided to Executive.

8. Internal Revenue Code Section 409A.

(a) Notwithstanding any provision to the contrary herein, no Deferred
Compensation Separation Payments (as defined below) that becomes payable under
this Agreement by reason of Executive’s termination of employment with the
Company (or any successor entity thereto) will be made unless such termination
of employment constitutes a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code (the “Code”), and any final
regulations and Internal Revenue Service guidance promulgated thereunder
(“Section 409A”). Further, if Executive is a “specified employee” of the Company
(or any successor entity thereto) within the meaning of Section 409A on the date
of Executive’s termination (other than a termination due to death), then the
severance payable to Executive, if any, under this Agreement, when considered
together with any other severance payments or separation benefits that are
considered deferred compensation under Section 409A (together the “Deferred
Compensation Separation Payments”) that are payable within the first six
(6) months following Executive’s termination of employment, shall be delayed
until the first payroll date that occurs on or after the date that is six
(6) months and one (1) day after the date of the termination, when they shall be
paid in full. Notwithstanding anything herein to the contrary, if Executive dies
following his termination but prior to the six (6) month anniversary of his
termination, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Executive’s death. Each payment and benefit payable under this Agreement is
intended to constitute a separate payment for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations.

(b) Any amounts paid under this Agreement that satisfy the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Compensation Separation Payments for
purposes of clause (ii) above.

(c) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

9. Costs. Except as noted in the following sentence, the Parties shall each bear
their own costs, expert fees, attorneys’ fees and other fees incurred in
connection with this Agreement. The Company agrees to pay or reimburse
Executive’s reasonable legal fees in connection with entering into this
Agreement up to a maximum of $5,000.

10. No Representations. Executive represents that he has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

11. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

12. Arbitration.

(a) General. The Parties agree that any and all controversies, claims, or
disputes with anyone (including the Company and any employee, officer, director,
shareholder or benefit plan of the Company in their capacity as such or
otherwise) arising out of, relating to, or resulting from this Agreement or the
termination of Executive’s service with the Company, including any breach of
this Agreement, shall be subject to binding arbitration under the Arbitration
Rules set forth in California Code of Civil Procedure Section 1280 through
1294.2, including Section 1283.05 (the “Rules”) and pursuant to California law.
Disputes which Executive agrees to arbitrate, and thereby agrees to waive any
right to a trial by jury, include any statutory claims under state or federal
law, including, but not limited to, claims under Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act of 1990, the Age Discrimination
in Employment Act of 1967, the Older Workers Benefit Protection Act, the
California Fair Employment and Housing Act, the California Labor Code, claims of
harassment, discrimination or wrongful termination and any statutory claims.
Executive further understands that this Agreement to arbitrate also applies to
any disputes that the Company may have with Executive.

(b) Procedure. Executive agrees that any arbitration will be administered by the
American Arbitration Association (“AAA”) and that a neutral arbitrator will be
selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes. The arbitration shall be held in Santa Clara County,
California. The arbitration proceedings will allow for discovery according to
the rules set forth in the National Rules for the Resolution of Employment
Disputes or California Code of Civil Procedure. Executive agrees that the
arbitrator shall have the power to decide any motions brought by any party to
the arbitration, including motions for summary judgment and/or adjudication and
motions to dismiss and demurrers, prior to any arbitration hearing. Executive
agrees that the arbitrator shall issue a written decision on the merits.
Executive also agrees that the arbitrator shall have the power to award any
remedies, including attorneys’ fees and costs, available under applicable law.
Executive understands the Company will pay for any administrative or hearing
fees charged by the arbitrator or AAA except that Executive shall pay the first
$200.00 of any filing fees associated with any arbitration Executive initiates.
Executive agrees that the arbitrator shall administer and conduct any
arbitration in a manner consistent with the Rules and that to the extent that
the AAA’s National Rules for the Resolution of Employment Disputes conflict with
the Rules, the Rules shall take precedence.

(c) Remedy. Except as provided by the Rules, arbitration shall be the sole,
exclusive and final remedy for any dispute between Executive and the Company.
Accordingly, except as provided for by the Rules, neither Executive nor the
Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator shall not order or require the Company to adopt a policy not
otherwise required by law which the Company has not adopted.

13. Entire Agreement. This Agreement, along with the Proprietary Information
Agreement previously entered into by and between the Company and Executive, the
Indemnification Agreement by and between the Company and Executive, and the
agreements relating to Executive’s Equity Compensation (as modified hereby)
represent the entire agreement and understanding between the Company and
Executive concerning Executive’s transition, termination and consulting
arrangements with the Company.

14. Successors and Binding Agreement. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise, including, without limitation, any successor due to a Change in
Control, as defined herein) to the business or all or substantially all of the
assets of the Company, expressly to assume and agree to perform this Agreement
in the same manner and to the same extent the Company would be required to
perform if no such succession had taken place. This Agreement will be binding
upon and inure to the benefit of the Company and any successor to the Company,
including, without limitation, any persons directly or indirectly acquiring the
business or all or substantially all of the assets of the Company in a
transaction constituting a Change in Control (and such successor shall
thereafter be deemed the “Company” for the purpose of this Agreement), but will
not otherwise be assignable, transferable or delegable by the Company. This
Agreement will inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees and legatees.

For the purposes of this Agreement “Change of Control” is defined as the
occurrence of any of the following events: (i) any merger or consolidation that
results in the voting securities of the Company, outstanding immediately prior
thereto representing (either by remaining outstanding or by being converted into
voting securities of the surviving or acquiring entity) less than 50% of the
combined voting power of the voting securities of the Company, or such surviving
or acquiring entity outstanding immediately after such merger or consolidation;
(ii) any sale of all or substantially all of the assets of the Company,;
(iii) the complete liquidation or dissolution of the Company; or (iv) the
acquisition of “beneficial ownership” (as defined in Rule 13d-3 under the
Exchange Act) of securities of the Company, representing 50% or more of the
combined voting power of the Company‘s then outstanding securities (other than
through a merger or consolidation or an acquisition of securities directly from
the Company) by any “person,” as such term is used in Sections 13(d) and 14(d)
of the Exchange Act, other than the Company, any trustee or other fiduciary
holding securities under an employee benefit plan of the Company.

15. No Oral Modification. This Agreement may only be amended in writing signed
by Executive and the Chairman of the Compensation Committee of the Company.

16. Governing Law. This Agreement shall be governed by the internal substantive
laws, but not the choice of law rules, of the State of California.

17. Effective Date. This Agreement is effective immediately after it has been
signed by both Parties.

18. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

19. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties, with
the full intent of releasing all claims. The Parties acknowledge that:

(a) They have read this Agreement;

(b) They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

(c) They understand the terms and consequences of this Agreement and of the
releases it contains;

(d) They are fully aware of the legal and binding effect of this Agreement.

1

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

      Dated: February 2, 2010  
/s/ James Fieberger
   
 
   
James Fieberger
Dated: February 2, 2010  
/s/ John East
   
 
   
John C. East

EXHIBIT A

ACTEL CORPORATION/JOHN C. EAST

RELEASE OF CLAIMS

This Release of Claims (“Agreement”) is made by and between Actel Corporation
(the “Company”), and John C. East (“Employee”).

WHEREAS, Employee has agreed to enter into a release of claims in favor of the
Company upon certain events specified in the Transition Agreement by and between
Company and Employee (the “Agreement”).

NOW THEREFORE, in consideration of the mutual promises made herein, the Parties
hereby agree as follows:

1. Termination. Employee’s employment from the Company terminated on       (the
“Termination Date”).

2. Confidential Information. Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the Proprietary
Information Agreement by and between Employee and the Company. Employee shall
return all the Company property and confidential and proprietary information in
his possession to the Company on the Effective Date of this Agreement.

3. Payment of Salary. Employee acknowledges and represents that the Company has
paid all salary, wages, bonuses, accrued vacation, commissions and any and all
other benefits due to Employee.

4. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company. Employee, on behalf of himself, and his respective heirs, family
members, executors and assigns, hereby fully and forever releases the Company
and its past, present and future officers, agents, directors, employees,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
parents, predecessor and successor corporations, and assigns, from, and agrees
not to sue or otherwise institute or cause to be instituted any legal or
administrative proceedings concerning any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that he may possess arising from any omissions, acts
or facts that have occurred up until and including the Effective Date of this
Agreement including, without limitation,

(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

(b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

(c) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, and
Labor Code section 201, et seq. and section 970, et seq. and all amendments to
each such Act as well as the regulations issued thereunder;

(e) any and all claims for violation of the federal, or any state, constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and

(g) any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any severance obligations due Employee
under the Agreement. Nothing in this Agreement waives Employee’s rights to
indemnification or any payments under any fiduciary insurance policy, if any,
provided by any act or agreement of the Company, state or federal law or policy
of insurance.

5. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. Employee and the Company agree that this waiver and release does not
apply to any rights or claims that may arise under the ADEA after the Effective
Date of this Agreement. Employee acknowledges that the consideration given for
this waiver and release Agreement is in addition to anything of value to which
Employee was already entitled. Employee further acknowledges that he has been
advised by this writing that (a) he should consult with an attorney prior to
executing this Agreement; (b) he has at least twenty-one (21) days within which
to consider this Agreement; (c) he has seven (7) days following the execution of
this Agreement by the parties to revoke the Agreement; (d) this Agreement shall
not be effective until the revocation period has expired; and (e) nothing in
this Agreement prevents or precludes Employee from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties or costs for doing so, unless
specifically authorized by federal law. Any revocation should be in writing and
delivered to the Vice-President of Human Resources at the Company by close of
business on the seventh day from the date that Employee signs this Agreement.

6. Civil Code Section 1542. Employee represents that he is not aware of any
claims against the Company other than the claims that are released by this
Agreement. Employee acknowledges that he has been advised by legal counsel and
is familiar with the provisions of California Civil Code 1542, below, which
provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any statute or common law principles of
similar effect.

7. No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any other person or entity referred to herein.
Employee also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any
other person or entity referred to herein.

8. Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, he shall not be entitled to any employment with the
Company, its subsidiaries, or any successor, and he hereby waives any right, or
alleged right, of employment or re-employment with the Company.

9. No Cooperation. Employee agrees that he will not counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.

10. No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of disputed claims. No action
taken by the Company, either previously or in connection with this Agreement
shall be deemed or construed to be (a) an admission of the truth or falsity of
any claims heretofore made or (b) an acknowledgment or admission by the Company
of any fault or liability whatsoever to the Employee or to any third party.

11. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.

12. Arbitration. The Parties agree that any and all disputes arising out of the
terms of this Agreement, their interpretation, and any of the matters herein
released, including any potential claims of harassment, discrimination or
wrongful termination shall be subject to binding arbitration, to the extent
permitted by law, as specified in the Agreement.

13. Authority. Employee represents and warrants that he has the capacity to act
on his own behalf and on behalf of all who might claim through him to bind them
to the terms and conditions of this Agreement.

14. No Representations. Employee represents that he has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

15. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

16. Entire Agreement. This Agreement, along with the Proprietary Information
Agreement and Employee’s written equity compensation agreements with the
Company, represents the entire agreement and understanding between the Company
and Employee concerning Employee’s separation from the Company.

17. No Oral Modification. This Agreement may only be amended in writing signed
by Employee and the CEO of the Company.

18. Governing Law. This Agreement shall be governed by the internal substantive
laws, but not the choice of law rules, of the State of California.

19. Effective Date. This Agreement is effective eight (8) days after it has been
signed by both Parties.

20. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

21. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

(a) They have read this Agreement;

(b) They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

(c) They understand the terms and consequences of this Agreement and of the
releases it contains;

(d) They are fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

Actel Corporation

     
Dated: , 20      
  By
 
   
 
  John C. East, an individual
Dated: , 20     
 

 
   

2